Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Augme Technologies, Inc. (fka Modavox Inc. (the "Company")) on Form 10-K for the year ended February 28, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Mark Severini, the Chief Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents in all material respects, the financial condition and results of operation of the Company. Date: June 1, 2010 /s/ Mark Severini Mark Severini Augme Technologies, Inc. Chief Executive Officer and Principal Financial Officer
